      Case 9:21-cv-00079-DLC-KLD Document 1 Filed 07/08/21 Page 1 of 9



Quentin M. Rhoades
State Bar No. 3969
RHOADES SIEFERT & ERICKSON PLLC
430 Ryman Street
Missoula, Montana 59802
Telephone: (406) 721-9700
Facsimile: (406) 721-5838
courtdocs@montanalawyer.com

Pro querente




            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION

STEVEN CARD and PATRICIA                Cause No.:
CARD,

               Plaintiffs,                   COMPLAINT AND JURY
v.                                                DEMAND

THOMAS MITCHELL,

               Defendant.

       Plaintiffs Steve and Patricia Card (collectively “Plaintiffs”), for their

Complaint against Defendant Thomas Mitchell (“Defendant”), state as

follows:
      Case 9:21-cv-00079-DLC-KLD Document 1 Filed 07/08/21 Page 2 of 9



                             INTRODUCTION

      1.     This is an action for assault, battery and nuisance stemming

from an ongoing dispute between adjoining neighbors. Plaintiffs seek a

money judgment against Defendant as compensation for injuries done to

them personally and for damage done to their rights to quiet enjoyment of

their real property. Plaintiffs also seek an injunction to abate the

continuing nuisance created by Defendant.

                                  PARTIES

      2.     Plaintiffs are citizens of Florida who own property and regularly

reside in Lake County, Montana.

      3.     Defendant Thomas Mitchell is a citizen of Montana who resides

in Lake County, Montana.

                         JURISDICTION AND VENUE

      4.     The Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1332(a) because this action is between citizens of

different states and the amount in controversy exceeds $75,000, exclusive

of interest and costs.

      5.     The Court has authority to issue an abatement injunction as

requested herein by application of Montana law. See, Mont. Code Ann. §

27-30-302.

                                      2
                                      —
                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 9:21-cv-00079-DLC-KLD Document 1 Filed 07/08/21 Page 3 of 9



        6.   Venue is proper in this district and division, by virtue of 28

U.S.C. § 1391(b), because Defendant is subject to personal jurisdiction in

this judicial district and the torts at issue in this action all occurred in Lake

County, Montana.

                           GENERAL ALLEGATIONS

        5.   Plaintiffs own property in Lake County, Montana adjacent to

Defendant’s property. Plaintiffs acquired the property in or about 1995.

Plaintiffs began regularly staying on their property on a seasonal basis in

2019.

        6.   Starting in or about March 2020, Defendant began to

continually harass, bother, intimidate, and harm Plaintiffs both physically

and mentally as further described herein.

        7.   Upon information and belief, Defendant’s displeasure stems

from the fact he views Plaintiffs as “out of staters” with different political

views from his own.

        8.   Defendant has continued to harass, bother, intimidate, and

harm Plaintiffs despite Plaintiffs’ reasonable attempts to quell this dispute

and act neighborly towards Defendant.

        9.   Upon information and believe, Defendant has undertaken all

actions, as further described herein, with actual malice.

                                        3
                                        —
                   COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 9:21-cv-00079-DLC-KLD Document 1 Filed 07/08/21 Page 4 of 9



                                   COUNT ONE
                                   (ASSAULT)

      10.    The preceding allegations are incorporated herein by reference.

      11.    Defendant, on multiple occasions over the course of 2020, has

walked on and/or over the property line dividing the parties’ properties

while continually revving a chainsaw in the presence of Plaintiffs for hours

at a time.

      12.    Defendant, on multiple occasions over the course of 2020, has

walked on and/or over the property line dividing the parties’ properties

while carrying a can of pepper spray in the presence of Plaintiffs. Plaintiffs’

cabin is few feet from the property line, and when Defendant carries his

pepper spray in a threatening manner, he is next to Plaintiffs’ windows and

doors.

      13.    Defendant, on multiple occasions over the course of 2020, has

shot a firearm the instant Plaintiffs step outside. Defendant has always

rushed back inside his home after firing his weapon. Upon information and

belief, Defendant purposefully waited to fire his weapon to scare and

intimidate Plaintiffs.

      14.    Defendant, on multiple occasions in 2021, after being released

from supervision by criminal justice authorities stemming from his


                                       4
                                       —
                   COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 9:21-cv-00079-DLC-KLD Document 1 Filed 07/08/21 Page 5 of 9



harassment and assault of Plaintiff Steven Card, began similar conduct as

in 2020, orally harassing Plaintiffs’ contract workers and placing nuisance

signs along the property line.

      15.     Defendant’s actions have frightened Plaintiff Patricia Card to

such an extent that she will not go outside alone.

      16.     Upon information and believe, Defendant purposefully

conducted himself in such a manner in order to intimidate and threaten

Plaintiffs.

      17.     At all times described herein, Defendant had the ready and

apparent ability to cause imminent harmful or offensive contact to

Plaintiffs.

      18.     Defendant’s actions caused a reasonable and imminent

apprehension of harmful or offensive contact for which Plaintiffs are

entitled to damages.

                                   COUNT TWO
                                    (BATTERY)

      19.     The preceding allegations are incorporated herein by reference.

      20.     On or about June 26, 2020, Defendant purposefully and

intentionally pointed a can of weed killer at Plaintiff Steve Card and

sprayed him in the face with chemicals on two different occasions.


                                       5
                                       —
                    COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 9:21-cv-00079-DLC-KLD Document 1 Filed 07/08/21 Page 6 of 9



        21.   Defendant first sprayed chemicals in Plaintiff Steve Card’s face

in the common driveway leading up to the parties’ properties.

        22.   Later that same day, Defendant walked up to the property line

and again sprayed chemicals in Plaintiff Steve Card’s face and eyes.

        23.   Plaintiff Steve Card had to receive emergency medical care in

order to wash his eyes out. Medical personnel informed Plaintiff Steve Card

he should see an optometrist due to the damage to his eyes.

        24.   Defendant made an intentional contact with Plaintiff Steve

Card.

        25.   Defendant’s intentional contact was harmful, offensive, made

with actual malice, and caused damages to Plaintiff Steve Card.

                                 COUNT THREE
                              (PRIVATE NUISANCE)

        26.   The preceding allegations are incorporated herein by reference.

        27.   Defendant, on multiple instances throughout 2020, has yelled

profanities and derogatory comments at Plaintiffs.

        28.   Defendant had repeatedly made obscene gestures towards

Plaintiffs.

        29.   Defendant has repeatedly threatened to run Plaintiffs “out of

Montana.”


                                       6
                                       —
                    COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 9:21-cv-00079-DLC-KLD Document 1 Filed 07/08/21 Page 7 of 9



      30.    Defendant has repeatedly tried to coax Plaintiffs into arguments

and fights by making outlandish acquisitions and derogatory statements

about Plaintiffs’ daughter.

      31.    Defendant’s actions are indecent and offensive to the senses,

and obstruct Plaintiffs’ free use of their property, thereby causing damage

to Plaintiffs.

                          RESERVATION OF CLAIMS

      Plaintiffs reserves their right to assert additional or different claims

against Defendant for, without limitation, Defendant’s negligence and/or

for damages caused to Plaintiffs by Defendant’s acts or omissions.

                              REQUEST FOR RELIEF

      Accordingly, Plaintiffs requests judgment in its favor and against

Defendant for:

      1.     Compensatory damages in an amount to be proven at trial;

      2.     Special damages in an amount to be proven at trial;

      3.     An injunction of abatement against Defendant enjoining him

from interfering with Plaintiffs’ quiet enjoyment of their real property;

      4.     Punitive damages;

      5.     Attorney fees and cost; and




                                       7
                                       —
                   COMPLAINT AND DEMAND FOR JURY TRIAL
Case 9:21-cv-00079-DLC-KLD Document 1 Filed 07/08/21 Page 8 of 9



6.    Such other relief that this Court may deem just and proper.

DATED this 8th day of July 2021.

                        Respectfully Submitted,
                        RHOADES SIEFERT & ERICKSON PLLC




                        By: __________________________
                             Quentin M. Rhoades
                             Pro Querente


                        JURY DEMAND

A jury trial is demanded on all counts and causes of action so triable.

DATED this 8th day of July 2021.

                        Respectfully Submitted,
                        RHOADES SIEFERT & ERICKSON PLLC




                        By:                           ________
                              Quentin M. Rhoades
                              Pro Querente




                                8
                                —
            COMPLAINT AND DEMAND FOR JURY TRIAL
Case 9:21-cv-00079-DLC-KLD Document 1 Filed 07/08/21 Page 9 of 9




                               9
                               —
           COMPLAINT AND DEMAND FOR JURY TRIAL
